Citation Nr: 0112197	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-27 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange (AO) exposure.  

2. Entitlement to service connection for residuals of a head 
and neck injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran actively served in the military from November 
1970 to September 1972 and from December 1975 to November 
1979.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied entitlement to service 
connection for residuals of a head and neck injury and for 
any skin disorder, independent of or as secondary to AO 
exposure.

The Board notes that the certificate of appeal (VA Form 8) 
only certified the neck and head injury; however, the veteran 
timely filed an adequate notice of disagreement in April 1997 
and a substantive appeal to the Board (VA Form 9) in August 
1997 with respect to the skins disorders as well.  Thus, he 
perfected his appeal as to his skin disorders.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.202, 20.203, 
20.302 (2000). 

The veteran was scheduled for a videoconference hearing in 
January 2001, before a member of the Board, but he failed to 
appear at the hearing.  As a request for postponement was 
never received, the case was processed as though the request 
for hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2000).  

The claim of entitlement to service connection for a skin 
disorder is addressed in the remand portion of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative medical evidence of record shows that the 
residuals of a head and neck injury are not related to 
active service. 


CONCLUSION OF LAW

Residuals of a head and neck injury were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. § 1110, 1111, 
1131, 1132 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal has been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The RO scheduled the veteran for several VA examinations, 
which he attended in March and April 1998; the reports from 
those examinations are comprehensive insofar as they 
sufficiently address the issues relevant to the claim as best 
possible; however, as discussed in further detail below, they 
do not aid in filling the apparent deficiency of evidence 
showing in-service incurrence.  Similarly, there is no 
reasonable possibility that further VA examinations would 
assist in substantiating in-service incurrence.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

With respect to the claimed neck and head injury, there 
exists no outstanding evidence which needs to be obtained 
requiring the RO's assistance.  The RO issued a rating 
decision, followed by a statement of the case.  These 
documents and actions specifically notified the veteran of 
what is required to substantiate his claims.   

Therefore, the duty to assist, as mandated by the VCAA, has 
been met.



The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law, without 
it first being considered by the RO.  As set forth above, VA 
has already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  A hearing was scheduled at his 
request, but he did not appear or ask that it be rescheduled.   

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


II. Service connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The veteran claims entitlement to service connection for 
residuals of a head and neck injury sustained during his 
second period of active service, from December 1975 to 
November 1979.  In his November 1996 statement in support of 
his claim, he reported that during a military exercise in 
Germany, a tank hatch loosened and struck the top of his 
head, knocking him to the vehicle floor.  He reported 
receiving stitches for the injury and stated that evidence of 
it should be in his medical records.  

Continuing with his November 1996 statement, the veteran 
indicated that at some point after the injury occurred, but 
still during active service, he began feeling stiffness in 
his neck and shoulders, but he said he made no complaints of 
such to anyone because he simply attributed the stiffness to 
strenuous activity.  He said it was his belief that the in-
service incident he described had left residual complications 
requiring surgical intervention.  In 1985, he did in fact 
undergo a cervical diskectomy and spinal fusion at C5-6, 
according to South Florida Baptist Hospital records.  

A careful review of the veteran's service medical records 
discloses they are negative for any evidence of a reported 
head and neck injury.  There is no treatment for a scalp 
injury, and there is no evidence of insertion or removal of 
stitches.  

Enlistment and separation examinations from the veteran's 
first period of active service show no abnormalities of the 
head, face, neck, and scalp.  (Identifying body marks 
included a one-inch scar on the left upper cheek and a two-
inch scar on the left posterior calf.)  At separation, aside 
from mild skin irritation and painless gastric ulcers, he 
indicated he was in good health, and he specifically denied 
any head injury. 

Likewise, enlistment and separation examinations, as well as 
treatment records, from the veteran's second period of active 
service (in which he reportedly sustained his neck and head 
injury), are negative for documentation of any injury 
relevant to the claim at hand.  Coincidentally, however, 
there are 1976 evaluation and treatment records for a left 
wrist injury reportedly sustained during an incident with a 
tank hatch.  These treatment notes make no mention of other 
injuries contemporaneously sustained during that incident.  

For the reasons set forth, there is no medical evidence of 
in-service incurrence or aggravation of the claimed head and 
neck injury.  Hickson, supra.  Whether in-service incurrence 
can be satisfactorily shown by lay evidence must also be 
considered.  38 C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 
498 (1995).

The probative evidence suggests the veteran may have engaged 
in combat with the enemy during his first period of active 
service.  See, e.g., Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Chipego v. Brown, 4 Vet. App. 102, 105 
(1993); Sheets v. Derwinski, 2 Vet. App. 512, 515 (1992); 
Smith (Morgan) v. Derwinski, 2 Vet. App. 137, 140 (1992).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation. 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.2, 3.304(d) (2000).

Nevertheless, he asserts that the claimed injury was incurred 
during his second period of active service; this period of 
active service, from December 1975 to November 1979, was not 
a period of war, and he was not engaged in combat because he 
admittedly was performing a routine, training exercise at the 
time of the injury. Therefore, the combat presumption is 
inapplicable, such that his statements alone are insufficient 
to prove in-service incurrence of the head and neck injury.   

This concept remains in effect, regardless of whether the 
statements are provided directly to VA or through physician 
transcriptions.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
In a March 1998 general medical examination by VA, the 
veteran was diagnosed with a head and neck injury, noting 
neck surgery had been performed.  Medical history as provided 
by the veteran merely repeated the November 1996 narrative 
regarding the tank hatch striking his head.  The examiner 
made no reference to service medical records confirming such 
event.  The following day, a VA brain and spinal cord 
examination noted the same history as reported by the 
veteran.  Diagnostic impression included recurrent cervical 
strain and minor head injury while in the service with no 
neurologic sequelae.    

In April 1998, VA conducted a spine examination in which the 
claims file was not reviewed.  He again described to the 
examiner the details of a tank hatch hitting him on the head.  
Objective findings resulted in diagnoses of degenerative disc 
disease at C5-6, post-operative diskectomy and fusion; 
radiculopathy, secondary to foraminal stenosis; strain of the 
lumbosacral spine; and spondylosis of the acromioclavicular 
joints, bilaterally.  The examiner believed the injury the 
veteran reportedly suffered from the tank hatch hitting his 
head could have sufficiently caused the assessed diagnoses.   

In sum, the Board finds that although the veteran is 
competent to speak about the incurrence of his head and neck 
injury, the probative value of his statements is 
significantly diminished by an entire absence of in-service 
evidence of the event; his in-service statements 
affirmatively denying any neck or head injury further 
undermine his credibility.  Thus, there is also no probative 
value in the medical statements and opinions offered by the 
VA examiners who based their findings on lay statements of 
the veteran.  In any event, a bare transcription of lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional. Leshore, supra.   Accordingly, while 
there is a sufficient showing of current disability, the 
probative evidence indicates in-service incurrence has not 
been established.  Hickson, supra.

It is well to note that the veteran's own opinions and 
statements that he has current residuals of head and neck 
injuries related to in service trauma are not in and of 
themselves competent evidence in this case.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has residuals of head and neck injuries linked to 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a head and 
neck injury.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the element necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for residuals of a head and 
neck injury is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000). 

This case requires a remand of the skin disorder issue for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The probative evidence on file regarding any skin disorder 
is insufficient to allow for a determination to be made at 
this time.  In February 1998, the RO sent requests for 
medical treatment records to doctors and hospitals 
identified by the veteran.  Pursuant to these requests, only 
South Florida Baptist Hospital responded by furnishing the 
evidence requested.  Drs. AMA and AR (initials) did not 
respond to the request for evidence.  There is no indication 
in the claims file that follow-up requests were sent to 
these physicians.

(The Board notes that although the veteran provided a 
different address for each of the listed treating sources, a 
review of the South Florida Baptist Hospital records reveal 
consulting and requesting physician names strikingly similar 
to those of Drs. AMA and AR.  This coincidence poses the 
strong possibility the veteran simply misspelled his 
physicians' names, such that there may be no outstanding 
medical treatment records from these physicians.) 

In his June 1996 application, the veteran reported that he 
had received treatment in 1975 from Dr. L, who treated his 
skin disorder.  There is no indication in the claims file 
that these records were ever requested from Dr. L.   

In addition to the submission of private medical records 
since the last rating decision in June 1997, the veteran has 
also undergone a VA examination for his skin disorder.  
However, diagnoses of eczema and onychomycosis by the 
examiner were not accompanied by any opinion of their 
etiology; the examiner simply noted current objective 
findings and recited recent treatment activity.     

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on a 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his skin 
disorder claim. VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(c)); Kutscherousky, 
supra.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should make a 
follow-up attempt to obtain medical 
records from Drs. AMA and AR. The RO 
should contact South Florida Baptist 
Hospital to inquire about any working 
relationships the facility may have with 
Drs. AMA and AR, and determine whether 
the RO can obtain any outstanding medical 
records through those professional 
relationships.  

The RO should also attempt to obtain 
medical records from Dr. L.  

Regardless of the veteran's response, the 
RO should secure any outstanding VA 
treatment reports.

All information that is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
schedule the veteran for a VA skin 
disease examination by a dermatologist or 
other available appropriate medical 
specialist including on a fee basis if 
necessary to ascertain the etiology of 
any existing skin disorder(s) which may 
be present.  Any further indicated 
special studies should be conducted.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner must fully address the 
following medical issues:




(a) Does the veteran have a current skin 
disability(ies)?  If so, what is/are 
the diagnosis(es)?

(b) Is it at least as likely as not that 
the currently identified skin 
disability(ies) is/are related to the 
veteran's period of military service? 

(c) Is the currently identified skin 
disability(ies) related to exposure 
to herbicides during military 
service?  If so, to what extent(all, 
one)?
 
If such a determination cannot be made, 
the examiner must so state.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.   Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder, 
including as secondary to AO exposure.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


